Citation Nr: 1758484	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for Guillain-Barré Syndrome, claimed as peripheral neuropathy.  

2.  Entitlement to an initial rating in excess of 30 percent for anxiety since November 21, 2008.  

3.  Entitlement to a total rating due to unemployability caused by a service-connected disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972, to include service in the Republic of Vietnam.

This case was previously before the Board of Veterans' Appeals (Board) in March 2015, when it was remanded to schedule for a hearing before the Board.  In November 2015, the Veteran testified before the undersigned at a video conference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the November 2015 video conference, the record was held open so that the Veteran could submit additional evidence.  In December 2015, the Veteran submitted additional evidence in support of his claim to reopen the issue of entitlement to service connection for Guillain-Barré Syndrome, also claimed as peripheral neuropathy.  In April 2015, it was noted that electromyographic and nerve conduction studies had been performed.  Records reflecting the results of those studies, as well as the Veteran's treatment since April 2015 have not been associated with his claims file.  Moreover, in October 2017, the representative indicated that the Veteran's right to have the additional evidence initially considered by the agency of original jurisdiction prior to the Board of Veterans' Appeals (Board) was not waived.  As such, further development is required.  38 C.F.R. §§ 3.159, 20.1304 (2017).

Effective September 6, 2013, the regulations applicable to peripheral neuropathy were revised.  78 Fed. Reg. 54763 (September 6, 2013) (codified as revised at 38 C.F.R. § 3.309(e) (2017)).  Those revisions have not yet been considered with respect to the Veteran's claim.  

During his video conference, the Veteran contended that the initial 30 percent rating assigned for anxiety did not adequately reflect the severity of that disorder.  As the Veteran was last examined by VA in May 2012 further development is required to determine the severity of his anxiety.  

In October 2017, the Veteran's representative raised contentions to the effect that the Veteran was unemployable due to his service-connected disability.  Therefore, it was argued that he was entitled to a total disability evaluation based on individual unemployability due to service connected disorders.  That issue is inextricably intertwined with the Veteran's increased rating claim and must be adjudicated.  

In light of the foregoing discussion, additional development of the record is warranted prior to further appellate consideration.  Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Ask the Veteran for the name and address of all health care providers (VA and non-VA) who treated him for any neurologic disability and/or anxiety since April 2015.  Then request those records directly from all health care providers identified by the Veteran.  Such records should include, but are not limited to, the April 2015 VA report of electromyographic and nerve conduction studies.  

If the RO cannot locate the records identified by the appellant, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter schedule the Veteran for a psychiatric examination to determine the nature and severity of his service-connected anxiety.  The Veteran's VBMS and Virtual VA files, as well as a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must diagnose each psychiatric disability found to be present and state whether it is possible to differentiate the manifestations supporting each diagnosis.  If so, the examiner must report the manifestations of each diagnosis.  If it is not possible, the examiner must state why that is so.  

The examiner must address the effects of anxiety on the Veteran's ordinary activity, including, but not limited to, the activities of daily living and his ability to work.  

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

3.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2017). 

4.  After competing directive one and any other indicated development readjudicate whether new and material evidence has been received to reopen a claim of service connection for Guillain-Barré Syndrome, also claimed as peripheral neuropathy.  Ensure that any additional evidence submitted in support of his claim and all applicable regulatory revisions are considered.  Further, the RO must readjudicate the issue of entitlement to an increased initial rating for anxiety, as well as entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


